     Case 1:18-cv-01766-RBW Document 13 Filed 11/13/18 Page 1 of 15    1




 1                  IN THE UNITED STATES DISTRICT COURT

 2                      FOR THE DISTRICT OF COLUMBIA

 3   CITIZENS FOR RESPONSIBILITY    .
      AND ETHICS IN WASHINGTON      .
 4                   Plaintiff,     .
     vs.                            .      Docket No. CV 18-1766-RBW
 5                                  .
     U.S. DEPARTMENT OF JUSTICE     .      Washington, D.C.
 6                                  .      October 3, 2018
                     Defendant.     .
 7   . . . . . . . . . . . . . . . .x      10:30 a.m.

 8

 9                    TRANSCRIPT OF STATUS CONFERENCE

10        BEFORE THE HONORABLE SENIOR JUDGE REGGIE B. WALTON

11                     UNITED STATES DISTRICT JUDGE

12   APPEARANCES:

13   For the Plaintiff:      Anne L. Weismann, Chief FOIA Counsel
                             CITIZENS FOR RESPONSIBILITY AND
14                            ETHICS IN WASHINGTON
                             455 Massachusetts Avenue, NW
15                           Washington, DC 20001

16
     For the Defendant:      Justin M. Sandberg, Attorney-at-Law
17                           U.S. DEPARTMENT OF JUSTICE
                             Civil Division, Federal Programs Branch
18                           1100 L Street, NW - Room 11004
                             Washington, DC 20005
19

20
     Court Reporter:     Cathryn J. Jones, RPR
21                       Official Court Reporter
                         Room 6521, U.S. District Court
22                       333 Constitution Avenue, N.W.
                         Washington, D.C. 20001
23

24   Proceedings recorded by machine shorthand, transcript
     produced by computer-aided transcription.
25
     Case 1:18-cv-01766-RBW Document 13 Filed 11/13/18 Page 2 of 15          2




 1                         P R O C E E D I N G S

 2               THE DEPUTY CLERK:   Your Honor, this morning this

 3   is In re:     Citizens For Responsibility and Ethics In

 4   Washington versus U.S. Department of Justice, Civil Action

 5   Number 18-1766.     Ask the parties to step forward and

 6   identify yourselves for the record, please.

 7               MS. WEISMANN:   Good morning, your Honor, Anne

 8   Weismann for Citizens For Responsibility and Ethics In

 9   Washington or CREW.

10               THE COURT:   Good morning.

11               MR. SANDBERG:   Good morning, your Honor, Justin

12   Sandberg for the Department of Justice.

13               THE COURT:   I scheduled this matter for a hearing

14   because there's a dispute about how many documents the

15   government should have to produce on a monthly basis.            As I

16   understand the government wants to produce 500 pages per

17   month, and the plaintiff feels that's not adequate; is that

18   right?

19               MS. WEISMANN:   That's correct, your Honor.

20               THE COURT:   Government, what's the situation as to

21   why you can't produce more?

22               MR. SANDBERG:   Yes, your Honor.    I wouldn't put it

23   as a can't.     The FBI got sort of gets, got 32,000 FOIA

24   requests last year, so they try to balance any one

25   requester's interests against all the rest of the
     Case 1:18-cv-01766-RBW Document 13 Filed 11/13/18 Page 3 of 15     3




 1   requesters.     So if you ordered us to do it faster, could

 2   they, yes, but it would be sacrificing other requesters'

 3   interests.     So the FBI has established a policy they try to

 4   stick to of doing 500 pages a month because they think that

 5   equitably balances between any individual requester and the

 6   other requesters in light of the FBI's resource limitation.

 7                THE COURT:   And is it somebody at the FBI who is

 8   doing the processing of the documents?

 9                MR. SANDBERG:   Well, some of the documents --

10                THE COURT:   Well, someone from your office.

11                MR. SANDBERG:   It's not my office, your Honor.

12   It's the FBI.     Some of the documents implicate the equities

13   of other parties which is in this case I believe the DOJ

14   OIG, so occasionally, they have to send documents out to

15   other entities for them to look at, but primarily it's the

16   FBI that's doing the processing.

17                THE COURT:   Do you know how many people they have

18   over there at the FBI who is doing the document examination?

19                MR. SANDBERG:   For this one case, no, so they have

20   about --

21                THE COURT:   Collectively.

22                MR. SANDBERG:   Yeah, collectively they have 316

23   full-time employees to process the thousands of requests

24   that they get.     So they get about ninety requests a day, 365

25   days a year, so they try to equitably divide up the
     Case 1:18-cv-01766-RBW Document 13 Filed 11/13/18 Page 4 of 15    4




 1   resources to process those requests.

 2              THE COURT:   You may not know this, but I

 3   understand that in reference to some agencies there's a

 4   hiring freeze.   I don't know if that's true with the FBI or

 5   not.

 6              MR. SANDBERG:     I don't know.   I do know fairly

 7   recently they've been able to bring in contractors to help

 8   so they're trying to work through their backlog, but as to

 9   whether they're able to hire government employees, I don't

10   know.   They have tried to bring in contractors to work

11   through the backlog.

12              THE COURT:   So if you produced the 500 per month

13   the production would be completed by the end of the year; is

14   that right?

15              MR. SANDBERG:     No, it'd be completed by

16   mid-February.

17              THE COURT:   Of 2019?

18              MR. SANDBERG:     Correct, yes, your Honor.

19              THE COURT:   Is there some particular reason -- I

20   mean unfortunately, when you bring a disruptor-in-chief in

21   the White House that's going to create obviously a lot of

22   FOIA requests, and that should have been anticipated when

23   the current president took office, that there was going to

24   be a lot of requests.      So I'm troubled I guess in one sense

25   by there not being faster production, but in the scheme of
     Case 1:18-cv-01766-RBW Document 13 Filed 11/13/18 Page 5 of 15     5




 1   things this is faster production than I have in a lot of

 2   other cases.   Why does the plaintiff believe that you need

 3   these documents all of them before February?

 4              MS. WEISMANN:    Well, your Honor, let me point out

 5   one key thing that may not have been clear from our

 6   complaint, but we did put this in our, the joint status

 7   report.   Which is that we filed this as an expedited

 8   request, and actually the FBI granted expedition months ago.

 9   They granted expedition, I believe, it was within about a

10   month of our filing the request in March, and we still don't

11   have a single document.     And we believe that the concession

12   from the FBI that this involves a matter of great public

13   interest and concern warrants, you know, doing more than

14   just business as usual.     And I think the public interests in

15   the underlying subject matter is greater now than ever.

16              We filed our request to get access to the OPR

17   investigation on which the Attorney General relied to

18   justify firing Deputy FBI Director Andrew McCabe just hours

19   before he was due to retire.     And as you probably are aware

20   a lot of questions have been raised about the legitimacy of

21   that action, you know, whether it was done to appease the

22   president who had been railing against Mr. McCabe and

23   continues to do so to this day.      You know, whether it was an

24   effort by the White House to interfere with the Mueller

25   investigation in which the FBI obvious plays such a key
     Case 1:18-cv-01766-RBW Document 13 Filed 11/13/18 Page 6 of 15    6




 1   role.

 2              So those questions remain out there, and we just

 3   think that the need for this information is greater than

 4   ever.   And, you know, you've had a concession today from

 5   government counsel that it's not a question that the FBI

 6   can't, they just want to proceed in a business as usual way.

 7   And we would submit that this is a case where our request

 8   should get expedition and should be elevated above others.

 9   They've essentially acknowledged that by granting

10   expedition.

11              THE COURT:   I'm not unsympathetic to what you are

12   saying, but I mean, I know we are here at the courthouse

13   just overwhelmed with FOIA actions.      I'm not being critical

14   of those actions being filed because I understand under the

15   circumstances why that is occurring.       But I know the

16   agencies are stretched significantly in reference to trying

17   to comply with all the requests, and a lot of the requests

18   are extremely significant.     For example, the requests I have

19   regarding the children being separated from their parents,

20   and I can't think of anything more important than to try and

21   find out what's going on in that regard, but I just don't

22   know.   I mean, if obviously it seems to me if I order the

23   FBI to do more than what they say they can do then that

24   obviously is going to have an impact I guess on the

25   production of documents in other cases, but --
     Case 1:18-cv-01766-RBW Document 13 Filed 11/13/18 Page 7 of 15     7




 1              MS. WEISMANN:    With all due respect, your Honor, I

 2   mean at this point what that impact would be is somewhat

 3   speculative, and what I haven't heard from the FBI is where

 4   we stand vis-a-vis other expedited requests.

 5              THE COURT:    I guess the only way -- I don't think

 6   the current lawyer can tell me that.       The only thing I'd be

 7   able to do, I guess, is set another status hearing and have

 8   somebody from the FBI come and explain to me what impact, if

 9   I do order, for example, 750 or a thousand what impact that

10   would have on other requests and to what extent those

11   requests are just as significant as far as importance is

12   concerned as this one.

13              I don't think you're in a position to answer that,

14   right?

15              MR. SANDBERG:    I can answer part of it,

16   Ms. Weismann's question about where they stand relative to

17   other expedited requests.     So the expedited requests all

18   moved to the front of whatever queue they're in, but then

19   within expedited requests they're handled in the order they

20   came in.   So all expedited super requests moved to the

21   front, and then the expedited requests are handled in the

22   order in which I assume granted expedition, so I can answer

23   that.

24              As to how it would affect other requests I can't

25   answer specifically other than, you know, if they have
     Case 1:18-cv-01766-RBW Document 13 Filed 11/13/18 Page 8 of 15           8




 1   finite resources, if they draw 250 pages from another case

 2   to do this case that's 250 pages from some other cases.            Now

 3   what specific case that would be, I don't think the FBI can

 4   tell you given how many cases they're juggling and how they

 5   do that.   They can just say we have finite resources.           And

 6   if you're drawing extra pages from a -- if you're adding

 7   extra pages to this process you're drawing them from

 8   somewhere else.    Whether they can pinpoint that, I don't

 9   know.   I'm frankly skeptical they can tell you which --

10              THE COURT:    Do you know how they came up with the

11   500 page number?

12              MR. SANDBERG:    My understanding is that over time

13   they thought about it.     There's no, there's no scientific

14   experiment they did, but they looked at how they processed

15   documents and sort of, some software issues in terms of

16   transferring documents.     And what they found was that with

17   500 it enabled them to work across a variety of cases.            Now

18   I'm sure that would be true of 450 and maybe 550, but they

19   found with 500 they could work across a variety of cases,

20   and they also found that it enabled them to keep documents

21   moving in any case so they got them out so it wasn't like

22   you waited three months to get 1500, you got, you know, your

23   500 a month.

24              So I can't tell you necessarily that there was a

25   scientific experiment that was run, but after years of, you
     Case 1:18-cv-01766-RBW Document 13 Filed 11/13/18 Page 9 of 15        9




 1   know, sort of administering this FOIA processing system that

 2   they have administer they determined that was the best way

 3   to keep the things running.

 4                THE COURT:   Very well.    Well, I'm going to go

 5   ahead and order that the government produce 750.         If the FBI

 6   believes that that's going to in some way have an adverse

 7   impact on other applications that are of just as greater

 8   importance or greater then they can petition me to change

 9   that, but I'll order that the production rate be 750 per

10   month.     At that rate when would you then be finished?

11                MR. SANDBERG:   Would that be with the first

12   production in mid-October as we had suggested?

13                THE COURT:   Yes.

14                MR. SANDBERG:   Well, it would be mid-December, I

15   presume.     I think there's around 2200 pages.     I don't, you

16   know, is it possible, your Honor, to have the first

17   production to be sort of the 500 and 750 thereafter given

18   that we're closer in time.        We're less than two weeks --

19                THE COURT:   Very well.    I think that's reasonable.

20                MR. SANDBERG:   So if that's the case then 1200

21   November, then that would be I think by mid-January we'd be

22   finished.     We'd be finished about a month early.

23                THE COURT:   Okay.    I'll have you all come back in

24   January.     Hopefully -- the 18th of January is that good, at

25   11:30?
     Case 1:18-cv-01766-RBW Document 13 Filed 11/13/18 Page 10 of 15   10




 1              MS. WEISMANN:    That works for me, your Honor.

 2              MR. SANDBERG:    That's fine for me as well, your

 3   Honor.

 4              THE COURT:    Thank you.

 5              MS. WEISMANN:    Thank you, your Honor.

 6              MR. SANDBERG:    Thank you, your Honor.

 7              [Thereupon, the proceedings adjourned at 10:37

 8              a.m.]

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:18-cv-01766-RBW Document 13 Filed 11/13/18 Page 11 of 15   11




 1                               CERTIFICATE

 2              I, Cathryn J. Jones, an Official Court Reporter

 3   for the United States District Court of the District of

 4   Columbia, do hereby certify that I reported, by machine

 5   shorthand, the proceedings had and testimony adduced in the

 6   above case.

 7              I further certify that the foregoing 10 pages

 8   constitute the official transcript of said proceedings as

 9   transcribed from my machine shorthand notes.

10              In witness whereof, I have hereto subscribed my

11   name, this the 13th day of November, 2018.

12

13
                                     /s/_Cathryn J. Jones
14                                   Cathryn J. Jones, RPR
                                     Official Court Reporter
15

16

17

18

19

20

21

22

23

24

25
                                      actions [2] 6/13 6/14                      CERTIFICATE [1] 11/1
        Case 1:18-cv-01766-RBW   Document
                             actually [1] 5/8 13 Filed 11/13/18   Page
                                                              certify     12 of
                                                                      [2] 11/4   15
                                                                               11/7
MR. SANDBERG: [16]
                                      adding [1] 8/6                             change [1] 9/8
MS. WEISMANN: [6] 2/6 2/18 5/3
6/25 9/25 10/4                        adduced [1] 11/5                           chief [2] 1/13 4/20
                                      adequate [1] 2/17                          children [1] 6/19
THE COURT: [19]
                                      adjourned [1] 10/7                         circumstances [1] 6/15
THE DEPUTY CLERK: [1] 2/1
                                      administer [1] 9/2                         CITIZENS [4] 1/3 1/13 2/3 2/8
.                                     administering [1] 9/1                      Civil [2] 1/17 2/4
.x [1] 1/7                            adverse [1] 9/6                            clear [1] 5/5
                                      affect [1] 7/24                            closer [1] 9/18
/                                     after [1] 8/25                             collectively [2] 3/21 3/22
/s [1] 11/13                          against [2] 2/25 5/22                      COLUMBIA [2] 1/2 11/4
                                      agencies [2] 4/3 6/16                      come [2] 7/8 9/23
1                                     ago [1] 5/8                                complaint [1] 5/6
10 [1] 11/7                           ahead [1] 9/5                              completed [2] 4/13 4/15
10:30 [1] 1/7                         aided [1] 1/24                             comply [1] 6/17
10:37 [1] 10/7                        all [7] 2/25 5/3 6/17 7/1 7/17 7/20 9/23   computer [1] 1/24
1100 [1] 1/18                         also [1] 8/20                              computer-aided [1] 1/24
11004 [1] 1/18                        Andrew [1] 5/18                            concern [1] 5/13
11:30 [1] 9/25                        Anne [2] 1/13 2/7                          concerned [1] 7/12
1200 [1] 9/20                         another [2] 7/7 8/1                        concession [2] 5/11 6/4
13th [1] 11/11                        answer [4] 7/13 7/15 7/22 7/25             CONFERENCE [1] 1/9
1500 [1] 8/22                         anticipated [1] 4/22                       constitute [1] 11/8
1766 [1] 2/5                          any [3] 2/24 3/5 8/21                      Constitution [1] 1/22
18-1766 [1] 2/5                       anything [1] 6/20                          continues [1] 5/23
18-1766-RBW [1] 1/4                   APPEARANCES [1] 1/12                       contractors [2] 4/7 4/10
18th [1] 9/24                         appease [1] 5/21                           correct [2] 2/19 4/18
                                      applications [1] 9/7                       could [2] 3/1 8/19
2                                     are [8] 5/19 6/11 6/12 6/16 6/18 7/11      counsel [2] 1/13 6/5
20001 [2] 1/15 1/22                    7/21 9/7                                  COURT [7] 1/1 1/20 1/21 1/21 11/2
20005 [1] 1/18                        around [1] 9/15                             11/3 11/14
2018 [2] 1/6 11/11                    as [17]                                    courthouse [1] 6/12
2019 [1] 4/17                         Ask [1] 2/5                                create [1] 4/21
2200 [1] 9/15                         assume [1] 7/22                            CREW [1] 2/9
250 [2] 8/1 8/2                       Attorney [2] 1/16 5/17                     critical [1] 6/13
                                      Attorney-at-Law [1] 1/16                   current [2] 4/23 7/6
3                                     Avenue [2] 1/14 1/22                       CV [1] 1/4
316 [1] 3/22                          aware [1] 5/19
32,000 [1] 2/23                                                                  D
333 [1] 1/22                          B                                        D.C [2] 1/5 1/22
365 [1] 3/24                          back [1] 9/23                            day [3] 3/24 5/23 11/11
                                      backlog [2] 4/8 4/11                     days [1] 3/25
4                                     balance [1] 2/24                         DC [2] 1/15 1/18
450 [1] 8/18                          balances [1] 3/5                         December [1] 9/14
455 [1] 1/14                          basis [1] 2/15                           Defendant [2] 1/6 1/16
                                      be [17]                                  DEPARTMENT [4] 1/5 1/17 2/4 2/12
5                                     because [3] 2/14 3/4 6/14                Deputy [1] 5/18
500 [8] 2/16 3/4 4/12 8/11 8/17 8/19  been [5] 4/7 4/22 5/5 5/20 5/22          determined [1] 9/2
 8/23 9/17                            before [3] 1/10 5/3 5/19                 did [2] 5/6 8/14
550 [1] 8/18                          being [4] 4/25 6/13 6/14 6/19            Director [1] 5/18
                                      believe [4] 3/13 5/2 5/9 5/11            dispute [1] 2/14
6                                     believes [1] 9/6                         disruptor [1] 4/20
6521 [1] 1/21                         best [1] 9/2                             disruptor-in-chief [1] 4/20
                                      between [1] 3/5                          DISTRICT [6] 1/1 1/2 1/11 1/21 11/3
7                                     Branch [1] 1/17                          11/3
750 [4] 7/9 9/5 9/9 9/17              bring [3] 4/7 4/10 4/20                  divide [1] 3/25
                                      business [2] 5/14 6/6                    Division [1] 1/17
A                                                                              do [12]
a.m [2] 1/7 10/8                       C                                       Docket [1] 1/4
able [3] 4/7 4/9 7/7                   came [2] 7/20 8/10                      document [2] 3/18 5/11
about [8] 2/14 3/20 3/24 5/9 5/20 7/16 can [9] 6/23 7/6 7/15 7/22 8/3 8/5 8/8 documents [10] 2/14 3/8 3/9 3/12 3/14
 8/13 9/22                              8/9 9/8                                5/3 6/25 8/15 8/16 8/20
above [2] 6/8 11/6                     can't [6] 2/21 2/23 6/6 6/20 7/24 8/24 does [1] 5/2
access [1] 5/16                        case [9] 3/13 3/19 6/7 8/1 8/2 8/3 8/21 doing [5] 3/4 3/8 3/16 3/18 5/13
acknowledged [1] 6/9                    9/20 11/6                              DOJ [1] 3/13
across [2] 8/17 8/19                   cases [6] 5/2 6/25 8/2 8/4 8/17 8/19    don't [10] 4/4 4/6 4/9 5/10 6/21 7/5
action [2] 2/4 5/21                    Cathryn [4] 1/20 11/2 11/13 11/14       7/13 8/3 8/8 9/15
D                            good [4] 2/7 2/10 2/11 9/24         K
        Case 1:18-cv-01766-RBW   Document
                             got [4]           13 8/22
                                     2/23 2/23 8/21 Filed 11/13/18 Page 13 of 15
done [1] 5/21                                                                   keep [2] 8/20 9/3
                                        government [6] 2/15 2/16 2/20 4/9 6/5
draw [1] 8/1                                                                    key [2] 5/5 5/25
                                        9/5
drawing [2] 8/6 8/7                                                             know [19]
                                        granted [3] 5/8 5/9 7/22
due [2] 5/19 7/1
                                        granting [1] 6/9                        L
E                                       great [1] 5/12                          last [1] 2/24
early [1] 9/22                          greater [4] 5/15 6/3 9/7 9/8            Law [1] 1/16
effort [1] 5/24                         guess [4] 4/24 6/24 7/5 7/7             lawyer [1] 7/6
elevated [1] 6/8                        H                                       legitimacy [1] 5/20
else [1] 8/8                                                                    less [1] 9/18
                                        had [4] 5/22 6/4 9/12 11/5
employees [2] 3/23 4/9                                                          let [1] 5/4
                                        handled [2] 7/19 7/21
enabled [2] 8/17 8/20                                                           light [1] 3/6
                                        has [1] 3/3
end [1] 4/13                                                                    like [1] 8/21
                                        have [22]
entities [1] 3/15                                                               limitation [1] 3/6
                                        haven't [1] 7/3
equitably [2] 3/5 3/25                                                          look [1] 3/15
                                        he [1] 5/19
equities [1] 3/12                                                               looked [1] 8/14
                                        heard [1] 7/3
essentially [1] 6/9                                                             lot [5] 4/21 4/24 5/1 5/20 6/17
                                        hearing [2] 2/13 7/7
established [1] 3/3
ETHICS [4] 1/3 1/14 2/3 2/8
                                        help [1] 4/7                            M
                                        here [1] 6/12                           machine [3] 1/24 11/4 11/9
ever [2] 5/15 6/4
                                        hereby [1] 11/4                         many [3] 2/14 3/17 8/4
examination [1] 3/18
                                        hereto [1] 11/10                        March [1] 5/10
example [2] 6/18 7/9
                                        hire [1] 4/9                            Massachusetts [1] 1/14
expedited [7] 5/7 7/4 7/17 7/17 7/19
 7/20 7/21                              hiring [1] 4/4                          matter [3] 2/13 5/12 5/15
                                        Honor [14]                              may [2] 4/2 5/5
expedition [5] 5/8 5/9 6/8 6/10 7/22
                                        HONORABLE [1] 1/10                      maybe [1] 8/18
experiment [2] 8/14 8/25
                                        Hopefully [1] 9/24                      McCabe [2] 5/18 5/22
explain [1] 7/8
                                        hours [1] 5/18                          me [7] 5/4 6/22 7/6 7/8 9/8 10/1 10/2
extent [1] 7/10
                                        House [2] 4/21 5/24                     mean [4] 4/20 6/12 6/22 7/2
extra [2] 8/6 8/7
                                        how [7] 2/14 3/17 7/24 8/4 8/4 8/10     mid [4] 4/16 9/12 9/14 9/21
extremely [1] 6/18
                                        8/14                                    mid-December [1] 9/14
F                                                                               mid-February [1] 4/16
                                        I
fairly [1] 4/6                                                                  mid-January [1] 9/21
                                        I'd [1] 7/6
far [1] 7/11                                                                    mid-October [1] 9/12
                                        I'll [2] 9/9 9/23
faster [3] 3/1 4/25 5/1                                                         month [7] 2/17 3/4 4/12 5/10 8/23 9/10
                                        I'm [6] 4/24 6/11 6/13 8/9 8/18 9/4     9/22
FBI [17]
                                        identify [1] 2/6
FBI's [1] 3/6                                                                   monthly [1] 2/15
                                        impact [5] 6/24 7/2 7/8 7/9 9/7
February [2] 4/16 5/3                                                           months [2] 5/8 8/22
                                        implicate [1] 3/12
Federal [1] 1/17                                                                more [4] 2/21 5/13 6/20 6/23
                                        importance [2] 7/11 9/8
feels [1] 2/17                                                                  morning [4] 2/2 2/7 2/10 2/11
                                        important [1] 6/20
filed [3] 5/7 5/16 6/14                                                         moved [2] 7/18 7/20
                                        individual [1] 3/5
filing [1] 5/10                                                                 moving [1] 8/21
                                        information [1] 6/3
find [1] 6/21                                                                   Mr. [1] 5/22
                                        interest [1] 5/13
fine [1] 10/2                                                                   Mr. McCabe [1] 5/22
                                        interests [3] 2/25 3/3 5/14
finished [3] 9/10 9/22 9/22                                                     Ms. [1] 7/16
                                        interfere [1] 5/24
finite [2] 8/1 8/5                                                              Ms. Weismann's [1] 7/16
                                        investigation [2] 5/17 5/25
firing [1] 5/18                                                                 Mueller [1] 5/24
                                        involves [1] 5/12
first [2] 9/11 9/16                                                             my [4] 3/11 8/12 11/9 11/10
                                        is [22]
FOIA [5] 1/13 2/23 4/22 6/13 9/1
foregoing [1] 11/7
                                        issues [1] 8/15                         N
                                        it [16]                                 N.W [1] 1/22
forward [1] 2/5
                                        it'd [1] 4/15                           name [1] 11/11
found [3] 8/16 8/19 8/20
                                        it's [4] 3/11 3/12 3/15 6/5             necessarily [1] 8/24
frankly [1] 8/9
freeze [1] 4/4                          J                                       need [2] 5/2 6/3
front [2] 7/18 7/21                                                             ninety [1] 3/24
                                        January [3] 9/21 9/24 9/24
full [1] 3/23                                                                   no [5] 1/4 3/19 4/15 8/13 8/13
                                        joint [1] 5/6
full-time [1] 3/23                                                              not [9] 2/17 3/11 4/2 4/5 4/25 5/5 6/5
                                        Jones [4] 1/20 11/2 11/13 11/14         6/11 6/13
further [1] 11/7
                                        JUDGE [2] 1/10 1/11
                                                                                notes [1] 11/9
G                                       juggling [1] 8/4
                                                                                November [2] 9/21 11/11
                                        just [9] 5/14 5/18 6/2 6/6 6/13 6/21
General [1] 5/17                                                                now [3] 5/15 8/2 8/17
                                         7/11 8/5 9/7
get [5] 3/24 3/24 5/16 6/8 8/22                                                 number [2] 2/5 8/11
                                        JUSTICE [4] 1/5 1/17 2/4 2/12
gets [1] 2/23                                                                   NW [2] 1/14 1/18
                                        justify [1] 5/18
given [2] 8/4 9/17
go [1] 9/4
                                        Justin [2] 1/16 2/11                    O
going [6] 4/21 4/23 6/21 6/24 9/4 9/6                                           obvious [1] 5/25
O                                       re [1] 2/3                            specifically [1] 7/25
        Case 1:18-cv-01766-RBW   Document
                             reason [1] 4/19 13 Filed 11/13/18  Page 14
                                                             speculative [1]of 15
                                                                             7/3
obviously [3] 4/21 6/22 6/24
                                        reasonable [1] 9/19                   stand [2] 7/4 7/16
occasionally [1] 3/14
                                        recently [1] 4/7                      STATES [3] 1/1 1/11 11/3
occurring [1] 6/15
                                        record [1] 2/6                        status [3] 1/9 5/6 7/7
October [2] 1/6 9/12
                                        recorded [1] 1/24                     step [1] 2/5
office [3] 3/10 3/11 4/23
                                        reference [2] 4/3 6/16                stick [1] 3/4
official [4] 1/21 11/2 11/8 11/14
                                        regard [1] 6/21                       still [1] 5/10
OIG [1] 3/14
                                        regarding [1] 6/19                    Street [1] 1/18
Okay [1] 9/23
                                        REGGIE [1] 1/10                       stretched [1] 6/16
one [5] 2/24 3/19 4/24 5/5 7/12
                                        relative [1] 7/16                     subject [1] 5/15
only [2] 7/5 7/6
                                        relied [1] 5/17                       submit [1] 6/7
OPR [1] 5/16
                                        remain [1] 6/2                        subscribed [1] 11/10
order [6] 6/22 7/9 7/19 7/22 9/5 9/9
                                        report [1] 5/7                        such [1] 5/25
ordered [1] 3/1
                                        reported [1] 11/4                     suggested [1] 9/12
other [13]
                                        Reporter [4] 1/20 1/21 11/2 11/14     super [1] 7/20
others [1] 6/8
                                        request [4] 5/8 5/10 5/16 6/7         sure [1] 8/18
our [5] 5/5 5/6 5/10 5/16 6/7
                                        requester [1] 3/5                     system [1] 9/1
out [5] 3/14 5/4 6/2 6/21 8/21
                                        requester's [1] 2/25
over [2] 3/18 8/12                                                            T
                                        requesters [2] 3/1 3/6
overwhelmed [1] 6/13
                                        requesters' [1] 3/2                   tell [4] 7/6 8/4 8/9 8/24
P                                       requests [18]                         terms [1] 8/15
                                        resource [1] 3/6                      testimony [1] 11/5
page [1] 8/11
                                                                              than [8] 5/1 5/13 5/15 6/3 6/20 6/23
pages [8] 2/16 3/4 8/1 8/2 8/6 8/7 9/15 resources [3] 4/1 8/1 8/5
                                        respect [1] 7/1                        7/25 9/18
11/7
                                        RESPONSIBILITY [4] 1/3 1/13 2/3 2/8   Thank [3] 10/4 10/5 10/6
parents [1] 6/19
          7/15                          rest [1] 2/25                         that [50]
part [1]
                                        retire [1] 5/19                       that's [10] 2/17 2/19 3/16 4/4 4/21 8/2
particular [1] 4/19
                                        right [3] 2/18 4/14 7/14               9/6 9/19 9/20 10/2
parties [2] 2/5 3/13
                                        role [1] 6/1                          their [2] 4/8 6/19
people [1] 3/17
                                        Room [2] 1/18 1/21                    them [6] 3/15 5/3 8/7 8/17 8/20 8/21
per [3]  2/16 4/12  9/9
                                        RPR [2] 1/20 11/14                    then [7] 6/23 7/18 7/21 9/8 9/10 9/20
petition [1] 9/8
                                        run [1] 8/25                           9/21
pinpoint [1] 8/8
                                        running [1] 9/3                       there [6] 3/18 4/19 4/23 4/25 6/2 8/24
plaintiff [4] 1/4 1/13 2/17 5/2
                                                                              there's [5] 2/14 4/3 8/13 8/13 9/15
plays [1] 5/25                          S                                     thereafter [1] 9/17
please [1] 2/6
                                        sacrificing [1] 3/2                   Thereupon [1] 10/7
point [2] 5/4 7/2
                                        said [1] 11/8                         these [1] 5/3
policy [1] 3/3
                                        Sandberg [2] 1/16 2/12                they [37]
position [1] 7/13
                                        say [2] 6/23 8/5                      they're [5] 4/8 4/9 7/18 7/19 8/4
possible [1] 9/16
                                        saying [1] 6/12                       they've [2] 4/7 6/9
president [2] 4/23 5/22
                                        scheduled [1] 2/13                    thing [2] 5/5 7/6
presume [1] 9/15
                                        scheme [1] 4/25                       things [2] 5/1 9/3
primarily [1] 3/15
                                        scientific [2] 8/13 8/25              think [10] 3/4 5/14 6/3 6/20 7/5 7/13
probably [1] 5/19
                                        seems [1] 6/22                         8/3 9/15 9/19 9/21
proceed [1] 6/6
                                        send [1] 3/14                         this [19]
proceedings [4] 1/24 10/7 11/5 11/8
                                        SENIOR [1] 1/10                       those [4] 4/1 6/2 6/14 7/10
process [3] 3/23 4/1 8/7
                                        sense [1] 4/24                        thought [1] 8/13
processed [1] 8/14
                                        separated [1] 6/19                    thousand [1] 7/9
processing [3] 3/8 3/16 9/1
                                        set [1] 7/7                           thousands [1] 3/23
produce [4] 2/15 2/16 2/21 9/5
                                        shorthand [3] 1/24 11/5 11/9          three [1] 8/22
produced [2] 1/24 4/12
                                        should [4] 2/15 4/22 6/8 6/8          through [2] 4/8 4/11
production [7] 4/13 4/25 5/1 6/25 9/9
9/12 9/17                               significant [2] 6/18 7/11             time [3] 3/23 8/12 9/18
                                        significantly [1] 6/16                today [1] 6/4
Programs [1] 1/17
                                        single [1] 5/11                       took [1] 4/23
public [2] 5/12 5/14
                                        situation [1] 2/20                    transcribed [1] 11/9
put [2] 2/22 5/6
                                        skeptical [1] 8/9                     transcript [3] 1/9 1/24 11/8
Q                                       so [19]                               transcription [1] 1/24
question [2] 6/5 7/16                   software [1] 8/15                     transferring [1] 8/16
questions [2] 5/20 6/2                  some [7] 3/9 3/12 4/3 4/19 8/2 8/15   tried [1] 4/10
queue [1] 7/18                           9/6                                  troubled [1] 4/24
                                        somebody [2] 3/7 7/8                  true [2] 4/4 8/18
R                                       someone [1] 3/10                      try [4] 2/24 3/3 3/25 6/20
railing [1] 5/22                        somewhat [1] 7/2                      trying [2] 4/8 6/16
raised [1] 5/20                         somewhere [1] 8/8                     two [1] 9/18
rate [2] 9/9 9/10                       sort [4] 2/23 8/15 9/1 9/17
RBW [1] 1/4                             specific [1] 8/3
U                                         your [16]
        Case 1:18-cv-01766-RBW  Document
                             yourselves       13 Filed 11/13/18 Page 15 of 15
                                        [1] 2/6
under [1] 6/14
underlying [1] 5/15
understand [3] 2/16 4/3 6/14
understanding [1] 8/12
unfortunately [1] 4/20
UNITED [3] 1/1 1/11 11/3
unsympathetic [1] 6/11
up [2] 3/25 8/10
us [1] 3/1
usual [2] 5/14 6/6
V
variety [2] 8/17 8/19
versus [1] 2/4
Very [2] 9/4 9/19
vis [2] 7/4 7/4
vis-a-vis [1] 7/4
W
waited [1] 8/22
WALTON [1] 1/10
want [1] 6/6
wants [1] 2/16
warrants [1] 5/13
was [9] 4/23 5/9 5/19 5/21 5/23 8/16
8/24 8/25 9/2
WASHINGTON [8] 1/3 1/5 1/14 1/15
1/18 1/22 2/4 2/9
wasn't [1] 8/21
way [4] 6/6 7/5 9/2 9/6
we [11] 5/6 5/7 5/10 5/11 5/16 6/2 6/7
6/12 7/4 8/5 9/12
we'd [2] 9/21 9/22
we're [2] 9/18 9/18
weeks [1] 9/18
Weismann [2] 1/13 2/8
Weismann's [1] 7/16
well [8] 3/9 3/10 5/4 9/4 9/4 9/14 9/19
10/2
what [9] 6/11 6/23 7/2 7/3 7/8 7/9 7/10
8/3 8/16
what's [2] 2/20 6/21
whatever [1] 7/18
when [3] 4/20 4/22 9/10
where [3] 6/7 7/3 7/16
whereof [1] 11/10
whether [4] 4/9 5/21 5/23 8/8
which [6] 3/13 5/7 5/17 5/25 7/22 8/9
White [2] 4/21 5/24
who [3] 3/7 3/18 5/22
why [3] 2/21 5/2 6/15
within [2] 5/9 7/19
witness [1] 11/10
work [4] 4/8 4/10 8/17 8/19
works [1] 10/1
would [12]
wouldn't [1] 2/22
Y
Yeah [1] 3/22
year [3] 2/24 3/25 4/13
years [1] 8/25
yes [4] 2/22 3/2 4/18 9/13
you [28]
you're [4] 7/13 8/6 8/6 8/7
you've [1] 6/4
